MEMORANDUM OPINION



No. 04-09-00081-CV

IN RE COUNSEL FINANCIAL SERVICES, L.L.C.

Original Mandamus Proceeding (1)
 
 
PER CURIAM

Sitting:	Karen Angelini, Justice
		Phylis J. Speedlin, Justice
		Marialyn Barnard, Justice
 
Delivered and Filed:	November 4, 2009

PETITION FOR WRIT OF MANDAMUS DENIED
	In this original mandamus proceeding, relator Counsel Financial Services, L.L.C. complains
of the trial court's orders granting the motion for relief from the enforcement of the
foreign judgment.  Also pending before this court are consolidated Cause Nos. 04-09-00079-CV and
04-09-00080-CV, which challenge the same order as relator challenges in this mandamus
proceeding.  To be entitled to mandamus relief, relator must show the trial court clearly abused its
discretion and relator has no adequate remedy at law.  In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135 (Tex. 2004); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992).  The court has
considered relator's petition and is of the opinion that relator is not entitled to the relief sought
because it has an adequate remedy by appeal.  Accordingly, relator's petition for writ of mandamus
is denied.  Tex. R. App. P. 52.8(a).  
							PER CURIAM
1.  This proceeding arises out of Cause No. 2008-CI-20084, styled Counsel Financial Services v. David
McQuade Leibowitz, PC, and David McQuade Leibowitz, pending in the 225th Judicial District Court, Bexar County,
Texas, the Honorable Peter Sakai presiding, and Cause No. 2008-CI-20085, pending in the 285th Judicial District Court,
Bexar County, Texas, the Honorable Michael Peden presiding.  However, the challenged orders were signed by the
Honorable John D. Gabriel, presiding judge of the 131st Judicial District Court, Bexar County, Texas.